Citation Nr: 0029760	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  92-13 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
lumbar laminectomy with herniated nucleus pulposus, L5-S1 
posterior left lateral herniated nucleus pulposus with 
superimposed fibrotic post surgical changes and L4-5 bulging 
disc by MRI, currently evaluated as 60 percent disabling.  

2.  Entitlement to the assignment of a higher rating for 
major depression, currently evaluated as 50 percent 
disabling.

3.  Entitlement to an effective date earlier than September 
18, 1995, for the assignment of a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and Dr. J.A. Juarbe-Ortiz.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September 1968 until 
September 1970 and January 1981 until January 1984.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

As explained below, entitlement to an earlier effective for 
the assignment of a TDIU will be remanded.


FINDINGS OF FACT

1.  In a statement received by the RO in July 1999, the 
appellant indicated that he agreed with the disability 
evaluation assigned for the service-connected residuals of 
lumbar laminectomy with herniated nucleus pulposus, L5-S1 
posterior left lateral herniated nucleus pulposus with 
superimposed fibrotic post surgical changes and L4-5 bulging 
disc by MRI.

2.  Prior to December 1989, the veteran's major depressive 
disorder was manifested by moderate to severe emotional 
disturbance and other symptoms not productive of more than 
considerable social or industrial impairment.

3.  The veteran's major depressive disorder is currently 
manifested by symptoms such as social isolation, depression, 
sleep disturbances, suicidal ideation, difficulty in adapting 
to stressful circumstances, and an inability to establish and 
maintain effective relationships; thus, rendering him 
demonstrably unable to obtain or retain employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
for an increased rating for the residuals of lumbar 
laminectomy with herniated nucleus pulposus, L5-S1 posterior 
left lateral herniated nucleus pulposus with superimposed 
fibrotic post surgical changes and L4-5 bulging disc by MRI 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.201, 20.204(a), (c) (1999).

2.  Prior to December 1989, the schedular criteria for a 
rating greater than 50 percent for major depression have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.3, Diagnostic Code 9405 (1996).

3.  Since December 1989, the schedular criteria for a 100 
percent evaluation for major depression have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.3, Diagnostic Code 9405 (1996), and Diagnostic 
Code 9434 (1999), as amended at 61 Fed. Reg. 52695 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of NOD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A March 1994 rating decision 
increased the rating for the residuals of a herniated nucleus 
pulposus to 40 percent disabling.  A March 1999 rating 
decision denied entitlement to an earlier effective date for 
the assignment of the 40 percent rating.  In May 1999, the 
veteran noted disagreement.  Evidently, the RO determined 
that this was notice of disagreement (NOD) with the assigned 
40 percent rating as well as the earlier effective date 
claim.  A June 1999 rating decision expanded service 
connection for the back disability to include the residuals 
of lumbar laminectomy with herniated nucleus pulposus, L5-S1 
posterior left lateral herniated nucleus pulposus with 
superimposed fibrotic post surgical changes and L4-5 bulging 
disc by MRI.  This decision also granted an increased rating 
for the back disability from 40 percent to 60 percent, 
effective in May 1999.  The veteran was notified later that 
month.  In a statement received in July 1999, the veteran 
withdrew the issue for an increased rating for the back 
disability.  The RO issued a statement of the case (SOC) in 
December 1999 that included the issue of an increased rating 
for the back disability.  

A NOD may be withdrawn in writing before a timely Substantive 
Appeal is filed. 38 C.F.R. § 20.204(a).  The appellant has 
withdrawn his NOD as to the evaluation of his service-
connected back disability.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration regarding this issue.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed without prejudice.

II.  Major Depression

In essence, the veteran contends that the symptoms of his 
service-connected psychiatric disability warrant an increased 
disability evaluation.  In particular, it is asserted that 
the veteran has such symptoms as suicidal ideation, social 
isolation, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships.  

The Board granted entitlement to service connection for 
atypical depressive disorder by decision dated in January 
1992.  In a February 1992 rating action, the RO effectuated 
the grant of service connection and assigned a 10 percent 
evaluation, effective in May 1987.  The veteran filed a NOD 
to the assigned disability rating in April 1992.  An April 
1995 rating action increased the evaluation to 30 percent 
disabling, effective May 1987.  A March 1996 rating action 
increased the disability evaluation to 50 percent disabling, 
effective May 1987.  Even though the RO increased the 
schedular rating for the veteran's psychiatric disability 
during the appeal, the issue of entitlement to a higher 
rating remained on appeal, as the veteran had not indicated 
his desire to withdraw that issue.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

The Board notes that the statement of the case characterized 
the issue as entitlement to an increased rating.  The U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter the Court), in Fenderson v. 
West, 12 Vet. App. 119 (1999) held, in part, that the RO 
never issued a statement of the case concerning an appeal 
from the initial assignment of a disability evaluation, as 
the RO had characterized the issue in the statement of the 
case as one of entitlement to an increased evaluation.  
Fenderson involved a situation in which the Board had 
concluded that the appeal as to that issue was not properly 
before it, on the basis that a substantive appeal had not 
been filed.  This case differs from Fenderson in that the 
appellant did file a timely substantive appeal concerning the 
initial rating to be assigned for the disability at issue.  
The Board observes that the Court, in Fenderson, did not 
specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a notice of disagreement following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase.  Moreover, the appellant 
in this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.

The Board will consider whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 .  
Although VA must consider the entire record, the most 
pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110.

The VA rating schedule is used primarily as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  It is essential, both in the examination 
and in the evaluation of disability, that each disability be 
viewed in relation to its history.  38 C.F.R. § 4.1.

By regulatory amendment effective November 7, 1996, changes 
were made to the schedular criteria for evaluating 
psychiatric disorders, as defined in 38 C.F.R. §§ 4.125-
4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where the law 
or regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In general, when 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, the 
regulations are applied only as of the effective date.  
Therefore, in view of the effective date rule contained in 
38 U.S.C. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Board will consider the 
issue of an increased rating prior to November 7, 1996, under 
the old regulations.  Thereafter, the evidence will be 
applied to the rating criteria that are most favorable to the 
veteran. 

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
38 C.F.R. § 4.130 (1999).

Under the General Rating Formula for Dysthymic Disorders, in 
effect until November 1996, a 100 percent evaluation is 
assigned when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the attitudes of all 
contacts except the most intimate so adversely affected as to 
result in virtual isolation in the community; or when the 
veteran is demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 
(1994).  A 70 percent evaluation is assigned when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 50 percent evaluation is 
assigned when there is considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and when, by reason of  psychoneurotic symptoms, 
the reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation is assigned for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 10 percent 
evaluation is assigned for less than the criteria for the 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A noncompensable rating is assigned when there are neurotic 
symptoms that may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  38 C.F.R. § 4.132 (1996).  

In light of the evidence cited below, the Board finds that a 
staged rating is appropriate, and that a higher disability 
evaluation of 100 percent is warranted under the old rating 
criteria for part of the period in question.  

The veteran has undergone several psychiatric examinations.  
VA outpatient notes dated between January and November 1988 
relate that the veteran was receiving medication for his back 
and depression.  

In June 1988, a VA examiner found that the veteran was 
undergoing moderate to severe emotional disturbance 
characterized by a highly schizoid behavior denoting problems 
relating to people.  There were prominent withdrawal 
tendencies.  His feelings were disturbed and threatened by 
objects in his environment.  There was considerable apathy, 
frequent depression, somatizations, and hysterical defenses.  
It was also noted that he was oriented to time, place and 
person.  His judgment was fair and his insight was poor.  The 
diagnosis was major depression with psychosis.

VA outpatient records dated between June and October 1989 
show that the veteran continued to receive pain and 
psychotropic medication.  He was reportedly very depressed.

In a decision signed in February 1990, the Social Security 
Administration found that the veteran was entitled to 
benefits due to his back disability, knee strain and 
affective disorder.  The records included with this 
determination show that he was referred to a private 
psychiatrist in February 1989.  The psychiatrist reported 
that the veteran's mood was depressed; his affect was 
appropriate; he was in good contact with reality; he had 
normal thinking; he was coherent and relevant; his statements 
were logical but he elaborated poorly; he was able to give 
adequate meaning to common proverbs; he could give 
similarities between objects; his concentration and attention 
span were fair; he was partially able to do serial sevens and 
threes; and he functioned at regular intellectual level.  He 
was oriented to time, place, person and present situation.  
There was mild impairment of remote, past, and recent events.  
His judgments were fair in social situations, family 
relations, financial matters and interpersonal relations.  
The Axis I diagnosis was dysthymic disorder.  His highest 
level of functioning was fair to poor for the past year.  

The SSA records also included a December 1989 private 
psychologist report.  The psychologist concluded that the 
veteran's intellectual functioning was lower than his 
academic preparation.  His abstract, judgment, and reasoning 
were deteriorated.  The examiner concluded that the veteran 
could not fit into an integrated work force.  The Axis I 
diagnosis was dysthymic disorder of the secondary type (late 
onset); Axis II schizoid personality disorder with paranoid 
features.  The Global Assessment of Functioning (GAF) was 35.  
A GAF score between 31 and 40 is assigned for some impairment 
in reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  This is 
the earliest evidence that the veteran was demonstrably 
unable to obtain or retain employment due to his service-
connected psychiatric symptoms.

A private medical report dated in November 1991 described the 
veteran as alert and cooperative.  He had good hygiene.  His 
production of thought was normal.  He felt hopeless and 
worthless.  He was ill humored at home and markedly depressed 
with anhedonia.  He reported sleep impairment.  He also 
admitted to hearing voices.  The examiner indicated that 
referential ideas were easily detected.  His affect was 
appropriate and his mood was depressed.  His memory was 
somewhat impaired for past events.  His insight and judgment 
were poor.  The Axis I diagnosis was major depression with 
psychotic features.  The Axis II diagnosis was schizoid 
personality.  The GAF score was 20-30.  

A VA examiner in September 1992 found the veteran's 
conversation was coherent and relevant.  The veteran was 
oriented in three spheres; his memory was superficially 
preserved and his retention was fair; he wasn't considered 
delusional; there was no evidence of hallucinations at that 
time; his judgment was not impaired; and he differentiated 
between right and wrong.  He had multiple physical 
complaints; referential ideas with a persecutory trend; and 
he was considered chronically depressed.  His highest level 
of adaptive functioning the past year was poor.  The 
diagnosis was atypical depressive disorders.  

The veteran submitted an April 1994 fee-based physician 
report, which indicated that the veteran had no social 
adaptabilities.  The psychiatrist indicated that the 
veteran's depression was secondary to his physical 
disabilities.  This psychiatrist also testified at a July 
1994 personal hearing and reported that the veteran was 
irritable, dependent on his spouse, had impaired 
interpersonal relationships, and was hostile and angry.  He 
also reported that the veteran's GAF score was zero.  

The veteran underwent private psychological evaluation in 
July 1995 in conjunction with continuing SSA benefits.  The 
report indicated that the veteran was unkempt; his affect was 
blunt; he appeared calm; his mood was severely depressed; his 
speech was not spontaneous (scanty but coherent); his memory 
was impaired to recent, immediate and remote events; his 
judgment was fair; his attention, concentration and retention 
were greatly diminished; and he was oriented to place and 
person but somewhat disoriented to time.  There was evidence 
of psychomotor retardation.  There was no evidence of 
disorganized thoughts, ideas of reference, delusions or 
hallucinations.  The Axis I diagnosis was major depression 
and the Axis IV diagnosis was severe.

A September 1995 VA examination report showed that the 
veteran was receiving fee-based treatment and prescribed 
Valium.  The veteran described himself as irritable and ill 
humored.  On examination, he was adequately dressed.  He 
spoke in a low voice.  His conversation concerned feelings of 
depression, irritability, and sleep impairment.  His mood was 
depressed; his memory and intellectual functioning were 
adequate; his judgment was fair; and his insight was 
superficial.

In an April 1997 statement, a private physician reported that 
the veteran had major depression as result of his physical 
problems and was totally and permanently disabled.  

The fee-based psychiatrist testified at a hearing in April 
1997.  He described the veteran as depressed with little 
memory.  The veteran had difficulty concentrating and was 
aggressive.  The examiner reported that the veteran's GAF 
score equated to a 20.  He also concluded that the veteran 
was totally disabled.  

A social and industrial survey was conducted in January 2000.  
The veteran, his spouse and neighbor were interviewed.  The 
statements, for the most part, indicated that the veteran was 
socially isolated.  A January 2000 VA examination report 
showed that the veteran was clean and adequately groomed.  He 
was alert and oriented by three; his mood was depressed; his 
affect was constricted; he avoided eye contact; his attention 
and concentration were good; his memory was good; his speech 
was clear and coherent; his insight and judgment were fair; 
he exhibited impulse control; he was not suicidal or 
homicidal; and he was not hallucinating.  The Axis I 
diagnosis was major depression and the Axis V diagnosis 
included a GAF of 50.  

It is obvious that the veteran has significant impairment in 
social relationships.  The social and industrial survey in 
essence described the veteran as tense, depressed and 
socially isolated.  He is described by his treating 
psychiatrist as suffering from low self-esteem, low 
confidence, and feelings of inferiority.  In considering the 
GAF scores, the Board notes that it has been variously 
assessed over the years from zero to 50.  Although the GAF 
scores cover a wide range of manifestations, as noted, he has 
been assessed as low as 20.  A GAF of 20 contemplates serious 
symptoms such as being in some danger of hurting himself 
(e.g., suicidal attempts without clear expectation of death, 
frequently violent, manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g. smears feces) or 
gross impairment in communications (e.g., largely incoherent 
or mute).  See DSM-IV at 44-47.  

Although it is not shown that he has symptomatology that is 
comparable with more serious impairment such as spatial 
disorientation, obsessional rituals or totally incapacitating 
psychoneurotic symptoms, the record for the most part seem to 
indicate that he is unemployable.  The Board notes that a 100 
percent evaluation may be assigned under the above rating 
criteria as long as the veteran meets one of three listed 
criteria: total isolation, gross repudiation of reality, 
and/or unemployability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9405; Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see 
also 38 C.F.R. § 4.21.  As discussed above, the December 1989 
private psychologist report is the earliest evidence that 
would support a conclusion that the veteran was demonstrably 
unable to obtain or retain employment.  Therefore, in light 
of the medical evidence of record plus repeated opinions 
regarding the veteran's inability to work, the Board finds 
that 100 percent schedular rating is warranted from the date 
of the December 1989 report, as a staged rating pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, the evidence prior to the December 1989 
report included treatment records showing the veteran was 
depressed, but not demonstrating more than considerable 
social or industrial impairment.  This evidence also included 
reports of examination in June 1988, when the veteran was 
described as undergoing moderate to severe emotional 
disturbance, and in February 1989, when his highest level of 
functioning for the past year was described as fair to poor.  
This would suggest that the veteran was somewhere between the 
considerable social and industrial impairment required for 
the 50 percent rating, and the severe social and industrial 
impairment required for the 50 percent rating.  When the 
examination reports are considered with the treatment records 
and the other evidence of the veteran's level of functioning 
during this period, however, the evidence as a whole does not 
demonstrate that the veteran more nearly approximated the 
criteria for a higher rating.  See 38 C.F.R. § 4.7.  
Consequently, the Board concludes that a schedular rating 
higher than 50 percent was not warranted prior to the date of 
the December 1989 report, which assigned a GAF score of 35.

As the assignment of a 100 percent rating is the maximum 
benefit available, consideration of the provisions providing 
for assignment of an extra-schedular evaluation from December 
1989 is unnecessary.  See 38 C.F.R. §§ 3.321(b)(1); 
4.125-4.130.  Nonetheless, for the period before December 
1989, the Board will consider whether the RO should have 
referred the case for the assignment of an extraschedular 
evaluation.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the rating schedule is not inadequate, as it 
provides for ratings up to 100 percent for psychiatric 
impairment.  Moreover, the veteran's disability picture is 
not so exceptional or unusual as to make the application of 
regular schedular standards impractical.  The veteran did not 
require frequent periods of hospitalization for this 
disability.  Moreover, as he was not working at the time, it 
is difficult to assess the degree to which the veteran's 
psychiatric impairment alone would have interfered with his 
employment.  The description of his symptoms, however, does 
not show a disability picture that was so exceptional or 
unusual, however.  Consequently, the Board concludes that the 
record does not require referral of this case for an 
extraschedular evaluation.


ORDER

The issue regarding entitlement to an increased rating for 
the residuals of lumbar laminectomy with herniated nucleus 
pulposus, L5-S1 posterior left lateral herniated nucleus 
pulposus with superimposed fibrotic post surgical changes and 
L4-5 bulging disc by MR, is dismissed. 

The assignment of a higher rating for major depression prior 
to December 1989 is denied.  The assignment of a staged 
rating of 100 percent from December 1989 is granted for major 
depression, subject to the provisions governing the award of 
monetary benefits.


REMAND

The veteran was notified in December 1997 that he had been 
granted a TDIU, effective September 18, 1995.  In January 
1998, the veteran indicated that he disagreed with the 
decision.  It appears that he wants an earlier effective date 
for the grant of the TDIU.  An SOC was not issued following 
the NOD.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims), has 
held that, in such instances, the Board should remand, rather 
than refer, the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following actions:

The appellant and representative should 
be furnished an SOC regarding entitlement 
to an effective date earlier than 
September 18, 1995, for the assignment of 
a TDIU and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


